             Case 1:21-cv-06043-LGS Document 1 Filed 07/14/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------
 SHIVA STEIN,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. 1:21-cv-6043
                                                            :
 v.                                                         :
                                                            :   COMPLAINT FOR VIOLATIONS OF
 SYKES ENTERPRISES, INCORPORATED,                           :   SECTIONS 14(a) AND 20(a) OF THE
 MARK BOZEK, JAMES S. MACLEOD,                              :   SECURITIES EXCHANGE ACT OF
 CHUCK SYKES, WILLIAM D. MUIR, JR.,                         :   1934
 LORRAINE LEIGH LUTTON, VANESSA                             :
 C.L. CHANG, CARLOS E. EVANS, W.                            :   JURY TRIAL DEMANDED
 MARK WATSON, and JEANNE                                    :
 BELIVEAU-DUNN,                                             :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------   :

        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against Sykes Enterprises, Incorporated

(“Sykes or the “Company”) and the members Sykes board of directors (the “Board” or the

“Individual Defendants” and collectively with the Company, the “Defendants”) for their violations

of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), in

connection with the proposed acquisition of Sykes by Sitel Group (“Sitel”) and its affiliates.

        2.       Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Preliminary Proxy Statement on Schedule 14A

(the “Proxy Statement”) to be filed on July 12, 2021 with the United States Securities and

Exchange Commission (“SEC”) and disseminated to Company stockholders.                           The Proxy
            Case 1:21-cv-06043-LGS Document 1 Filed 07/14/21 Page 2 of 15




Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby Florida Mergersub, Inc., a Florida corporation and a wholly-owned subsidiary of Sitel

(“Merger Sub”), will merge with and into Sykes with Sykes surviving the merger and becoming a

wholly-owned subsidiary of Sitel (the “Proposed Transaction”). Pursuant to the terms of the

definitive agreement and plan of merger the companies entered into (the “Merger Agreement”)

each Sykes common share issued and outstanding will be converted into the right to receive $54.00

in cash (the “Merger Consideration”).

       3.       As discussed below, Defendants have asked Sykes stockholders to support the

Proposed Transaction based upon the materially incomplete and misleading representations and

information contained in the Proxy Statement, in violation of Sections 14(a) and 20(a) of the

Exchange Act. Specifically, the Proxy Statement contains materially incomplete and misleading

information concerning the Company’s financial forecasts and financial analyses conducted by the

financial advisors of the Company, Goldman & Sachs & Co. LLC (“Goldman & Sachs”) in support

of its fairness opinion, and relied upon by the Board in recommending the Company’s stockholders

vote in favor of the Proposed Transaction.

       4.       It is imperative that the material information that has been omitted from the Proxy

Statement is disclosed to the Company’s stockholders prior to the forthcoming stockholder vote

so that they can properly exercise their corporate suffrage rights.

       5.       For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Sykes stockholders or, in the event the

Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.




                                                 2
             Case 1:21-cv-06043-LGS Document 1 Filed 07/14/21 Page 3 of 15




                                  JURISDICTION AND VENUE

        6.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because the proxy solicitor of Sykes is headquartered in

this District. In addition, Sykes is listed on the New York Stock Exchange, which is also

headquartered in this District.

                                              PARTIES

        9.       Plaintiff is, and has been at all relevant times, the owner of Sykes common stock

and has held such stock since prior to the wrongs complained of herein.

        10.      Individual Defendant Mark Bozek has served as a member of the Board since May

2019.

        11.      Individual Defendant James S. Macleod has served as a member of the Board since

May 2005 and Non-Executive Chairman of the Board since May 2016.

        12.      Individual Defendant Chuck Sykes has served as a member of the Board since

August 2004 and is the President and Chief Executive Officer.

        13.      Individual Defendant William D. Muir, Jr. has served as a member of the Board

since 2014.


                                                   3
         Case 1:21-cv-06043-LGS Document 1 Filed 07/14/21 Page 4 of 15




       14.      Individual Defendant Lorraine Leigh Lutton has served as a member of the Board

since 2014.

       15.      Individual Defendant Vanessa C.L. Chang has served as a member of the Board

since 2016.

       16.      Individual Defendant Carlos E. Evans has served as a member of the Board since

May 2016.

       17.      Individual Defendant W. Mark Watson has served as a member of the Board since

May 2018.

       18.      Individual Defendant Jeanne Beliveau-Dunn has served as a member of the Board

since 2021.

       19.      Defendant Sykes is incorporated in Florida and maintains its principal offices at

400 North Ashley Drive, Suite 2800, Tampa, FL 33602. The Company’s common stock trades on

the NASDAQ Stock Exchange under the symbol “SYKE.”

       20.      The defendants identified in paragraphs 10-18 are collectively referred to as the

“Individual Defendants” or the “Board.”

       21.      The defendants identified in paragraphs 10-19 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.     The Proposed Transaction

       22.      Sykes, together with its subsidiaries, provides customer experience management,

multichannel demand generation, and digital transformation services. The Company’s customer

care services include handling billing inquiries and claims, activating customer accounts, resolving

complaints, cross-selling/up-selling, and prequalifying and warranty management, as well as

offers health information and dispatching roadside assistance. Its technical support services


                                                 4
          Case 1:21-cv-06043-LGS Document 1 Filed 07/14/21 Page 5 of 15




comprise support around complex networks, hardware and software, communications equipment,

Internet access technology, and Internet portal usage. The Company also provides customer

acquisition services, such as digital marketing, multichannel demand generation, and inbound up-

selling and sales conversion, as well as outbound selling of its clients’ products and services. In

addition, it offers robotic process automation consulting, implementation, hosting, and managed

services that help clients in front, middle and back-office processes, as well as self-service, insight

analytics, and digital learning; fulfillment services consisting of order processing, payment

processing, inventory control, product delivery, and product returns handling; and enterprise

support services comprising technical staffing services and outsourced corporate help desk

solutions. The Company provides its services through phone, email, social media, text messaging,

chat, and digital self-service support. It serves corporations, medium-sized businesses, and public

institutions in the financial services, communications, technology, transportation and leisure,

healthcare, and other industries. The Company operates in the United States, Canada, Latin

America, Australia, the Asia Pacific Rim, Europe, the Middle East, and Africa. Sykes Enterprises,

Incorporated was founded in 1977 and is headquartered in Tampa, Florida.

       23.     On June 18, 2021, Sykes announced that it had entered into the Proposed

Transaction with Sitel:

               TAMPA, Fla., June 18, 2021 (GLOBE NEWSWIRE) -- Sykes
               Enterprises, Incorporated (“SYKES” or the “Company”)
               (NASDAQ: SYKE), a leading full life cycle provider of global
               customer experience management services, multichannel demand
               generation and digital transformation, and Sitel Group®, a leading
               global provider of customer experience (CX) products and
               solutions, today announced they have entered into a definitive
               merger agreement in which Sitel Group, through a wholly owned
               subsidiary, will acquire all of SYKES’ outstanding shares of
               common stock at a purchase price of $54 per share in a transaction
               valued at approximately $2.2 billion on a fully diluted basis. The
               purchase price represents a premium of 31.2% over SYKES’ closing



                                                  5
Case 1:21-cv-06043-LGS Document 1 Filed 07/14/21 Page 6 of 15




    price on June 17, 2021, and a premium of 29.1% over the 30-day
    volume-weighted average price of SYKES’ common stock.

    President and Chief Executive Officer of the Company Chuck Sykes
    stated, “This combination marks a major milestone in our 40-plus
    year operating history. Thanks to the hard work of our team
    members, this transaction validates the execution of our vision,
    strategy, our differentiated full lifecycle business model and
    promises immediate and certain value for our stockholders at an
    attractive premium. As we embark on the next phase of our journey,
    there is an opportunity to take the business to historic heights with a
    proven partner with similar culture and values. In Sitel Group, I am
    confident that we have a valuable partner with a solid heritage of
    deep industry knowledge and experience, solid industry reputation,
    a shared vision and a people-first culture to better serve customers.”

    “The strategic rationale driving this combination is solid,” said
    Laurent Uberti, President and Chief Executive Officer of Sitel
    Group. “By joining forces with such a healthy, profitable and
    financially solid U.S. brand that also has a stellar reputation, we will
    further enhance our global reach. With this combination, we will be
    a more competitive BPO player with a wide range of CX products
    and solutions, leveraging EXP+™, the Enterprise Experience
    Platform from Sitel Group, especially with the addition of SYKES’
    CX solutions in digital, social media and robotic process automation
    (RPA), through their suite of digital transformation capabilities such
    as Clearlink and Symphony. By combining the two companies, our
    expanded geographic footprint, multi-shore solutions and greater
    capacity to serve customers will make us better equipped to help our
    customers navigate the rapid changes within the sector together. We
    began this journey more than 25 years ago and our entrepreneurial
    mindset still guides us, along with our talented people around the
    world and our people-centric values. We are excited about our future
    and continuing our story with best-in-class CX delivery for our
    customers and a greater employee experience for our combined
    155,000 people. We have tremendous respect for Chuck Sykes and
    the business he and his family have built and all they have
    accomplished.”

    The proposed transaction is not subject to a financing condition, is
    expected to be completed in the second half of 2021 and is subject
    to the approval of SYKES’ shareholders and customary closing
    conditions, including expiration or termination of the applicable
    waiting period under the Hart-Scott-Rodino Antitrust Improvements
    Act of 1976 and other regulatory clearances. Upon the closing of the
    transaction, which was approved unanimously by the Company’s



                                       6
         Case 1:21-cv-06043-LGS Document 1 Filed 07/14/21 Page 7 of 15




               Board of Directors, SYKES will become a privately-held company
               and its shares will cease trading on Nasdaq.

               “On behalf of the SYKES board of directors, this transaction
               delivers significant and immediate value to our shareholders. We
               followed a disciplined process in forming a special transaction
               committee of the Board of Directors, which was chaired by
               independent director Carlos Evans, to facilitate the Board of
               Directors’ evaluation of strategic alternatives. After a thorough
               analysis, in concert with our advisors, the special transaction
               committee and the Company’s Board of Directors determined that
               this transaction is in the best interests of SYKES and its
               shareholders,” commented James S. MacLeod, SYKES’ Chairman
               of the Board of Directors.

               Advisors
               Goldman Sachs & Co. LLC served as exclusive financial advisor
               and Shumaker, Loop & Kendrick, LLP served as legal counsel to
               SYKES. The special transaction committee of the Board of
               Directors of SYKES was advised by Ballard Spahr LLP. Lazard
               Freres SAS served as financial advisor and Freshfields Bruckhaus
               Deringer US LLP served as legal counsel to Sitel Group. Committed
               debt financing has been provided by BNP Paribas to Sitel Group.

                                               ***

       24.     The Board has unanimously approved the Proposed Transaction. It is therefore

imperative that Sykes’s stockholders are provided with the material information that has been

omitted from the Proxy Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.     The Materially Incomplete and Misleading Proxy Statement

       25.     On July 12, 2021, Sykes filed the Proxy Statement with the SEC in connection with

the Proposed Transaction. The Proxy Statement was furnished to the Company’s stockholders and

solicits the stockholders to vote in favor of the Proposed Transaction. The Individual Defendants

were obligated to carefully review the Proxy Statement before it was filed with the SEC and

disseminated to the Company’s stockholders to ensure that it did not contain any material

misrepresentations or omissions. However, the Proxy Statement misrepresents and/or omits


                                                 7
         Case 1:21-cv-06043-LGS Document 1 Filed 07/14/21 Page 8 of 15




material information that is necessary for the Company’s stockholders to make an informed

decision concerning whether to vote in favor of the Proposed Transaction, in violation of Sections

14(a) and 20(a) of the Exchange Act.

Omissions and/or Material Misrepresentations Concerning Sykes Financial Projections

       26.     The Proxy Statement fails to provide material information concerning financial

projections by Sykes management and relied upon by Goldman & Sachs in its analysis. The Proxy

Statement discloses management-prepared financial projections for the Company which are

materially misleading. The Proxy Statement indicates that in connection with the rendering of its

fairness opinion, that the Company prepared certain non-public financial forecasts (the “Company

Projections”) and provided them to the Board and the financial advisors with forming a view about

the stand-alone valuation of the Company. Accordingly, the Proxy Statement should have, but fails

to provide, certain information in the projections that Sykes management provided to the Board

and the financial advisors. Courts have uniformly stated that “projections … are probably among

the most highly-prized disclosures by investors. Investors can come up with their own estimates

of discount rates or [] market multiples. What they cannot hope to do is replicate management’s

inside view of the company’s prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d

171, 201-203 (Del. Ch. 2007).

       27.     The Proxy Statement provides values for the non-GAAP metrics: Adjusted EBIT,

Adjusted EBITDA, and Unlevered Free Cash Flow, but fails to provide a reconciliation of these

non-GAAP metrics to their most comparable GAAP measures, in direct violation of Regulation G

and consequently Section 14(a).

       28.     When a company discloses non-GAAP financial measures in a Proxy Statement

that were relied on by a board of directors to recommend that stockholders exercise their corporate




                                                8
          Case 1:21-cv-06043-LGS Document 1 Filed 07/14/21 Page 9 of 15




suffrage rights in a particular manner, the company must, pursuant to SEC regulatory mandates,

also disclose all projections and information necessary to make the non-GAAP measures not

misleading, and must provide a reconciliation (by schedule or other clearly understandable

method) of the differences between the non-GAAP financial measure disclosed or released with

the most comparable financial measure or measures calculated and presented in accordance with

GAAP. 17 C.F.R. § 244.100.

       29.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, “free cash flow” should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure.1

       30.     Thus, to cure the Proxy Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Proxy Statement,

Defendants must provide reconciliation table of all non-GAAP measures to the most comparable

GAAP measures to make the non-GAAP metrics included in the Proxy Statement not misleading.

Omissions and/or Material Misrepresentations Concerning Goldman & Sachs’s Financial
Analysis

       31.     With respect to Goldman & Sachs’ Illustrative Discounted Cash Flow Analysis for

the Company, the Proxy Statement also fails to disclose: (i) the range of illustrative terminal values




1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm

                                                  9
         Case 1:21-cv-06043-LGS Document 1 Filed 07/14/21 Page 10 of 15




for the Company; (ii) the inputs and assumptions underlying the use of multiples ranging from

7.0x to 9.0x to a terminal year estimate of the LTM Adjusted EBITDA; (iii) the inputs and

assumptions underlying the range of discount rates ranging from 8.0% to 9.0%; (iv) the inputs and

assumptions underlying the use of perpetuity growth rates ranging from (0.2)% to 2.5%; (v) the

company-specific inputs, including the Company’s target capital structure weightings, the cost of

long-term debt, after-tax yield on permanent excess cash, if any, future applicable marginal cash

tax rate and a beta for the Company; (vi) net cash of the Company as of March 31, 2021; (vii) the

range of illustrative equity values; and (vii) the number of fully-diluted outstanding shares of

common stock as of June 15, 2021.

        32.        With respect to Goldman Sachs’ Illustrative Present Value of Future Share Price

Analysis, the Proxy Statement fails to disclose: (i) the inputs and assumptions underlying the

EV/NTM Adjusted EBITDA multiples ranging from 6.5x to 8.5x to NTM Adjusted EBITDA

estimates for each of the fiscal years 2021 to 2023; (ii) the estimated net cash of the Company as

of December 31 for each of the fiscal years 2021 to 2023; (iii) the total number of fully diluted

shares of Company common stock estimated by management to be outstanding as of December 31

of each of the fiscal years 2021 to 2023; (iv) the inputs and assumptions underlying the use of the

discount rate of 8.5%; and (v) the Company’s cost of equity.

        33.        With respect to Goldman Sachs’ Selected Precedent Transactions Analysis, the

Proxy Statement fails to disclose: (i) the consideration paid in the selected transactions observed

in the analysis.

        34.        With respect to Goldman Sachs’ engagement as the financial advisor of the

Company, the Proxy Statement fails to disclose whether divisions other than the Investment

Banking Division of Goldman Sachs were engaged by the Company, Parent, or affiliates and third




                                                  10
           Case 1:21-cv-06043-LGS Document 1 Filed 07/14/21 Page 11 of 15




parties for any services in the two-year period ending June 17, 2021 and the amount of

compensation paid to Goldman Sachs, if any.

          35.   In sum, the omission of the above-referenced information renders statements in the

Proxy Statement materially incomplete and misleading in contravention of the Exchange Act.

Absent disclosure of the foregoing material information prior to the special stockholder meeting

to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed decision

regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          36.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          37.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          38.   Defendants have issued the Proxy Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement and the use of their name in the Proxy

Statement, which fails to provide critical information regarding, among other things, financial




                                                 11
         Case 1:21-cv-06043-LGS Document 1 Filed 07/14/21 Page 12 of 15




analysis that were prepared by Goldman & Sachs and relied upon by the Board in recommending

the Company’s stockholders vote in favor of the Proposed Transaction.

       39.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such

information to stockholders although they could have done so without extraordinary effort.

       40.     Defendants were, at the very least, negligent in preparing and reviewing the Proxy

Statement. The preparation of a Proxy Statement by corporate insiders containing materially false

or misleading statements or omitting a material fact constitutes negligence. Defendants were

negligent in choosing to omit material information from the Proxy Statement or failing to notice

the material omissions in the Proxy Statement upon reviewing it, which they were required to do

carefully. Indeed, Defendants were intricately involved in the process leading up to the signing of

the Merger Agreement and the preparation and review of strategic alternatives and the Company’s

financial projections.

       41.     The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.




                                                  12
           Case 1:21-cv-06043-LGS Document 1 Filed 07/14/21 Page 13 of 15




                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          42.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          43.   The Individual Defendants acted as controlling persons of Sykes within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Sykes, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of Sykes, including the content and dissemination of the

various statements that Plaintiff contends are materially incomplete and misleading.

          44.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          45.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Sykes, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The omitted information identified above was reviewed

by the Board prior to voting on the Proposed Transaction. The Proxy Statement at issue contains

the unanimous recommendation of the Board to approve the Proposed Transaction. The Individual

Defendants were thus directly involved in the making of the Proxy Statement.




                                                 13
         Case 1:21-cv-06043-LGS Document 1 Filed 07/14/21 Page 14 of 15




       46.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy Statement purports to describe the various issues and information that the

Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       47.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       48.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       49.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy Statement;

       B.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;


                                                 14
           Case 1:21-cv-06043-LGS Document 1 Filed 07/14/21 Page 15 of 15




          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.




 Dated: July 14, 2021                               MELWANI & CHAN LLP

                                               By: /s Gloria Kui Melwani
                                                   Gloria Kui Melwani (GM5661)
                                                   1180 Avenue of Americas, 8th Fl.
                                                   New York, NY 10036
                                                   Telephone: (212) 382-4620
                                                   Email: gloria@melwanichan.com

                                                    Attorneys for Plaintiff




                                                  15
